                            IN THE UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF TEXAS
                                       AUSTIN DIVISION

Voxer, Inc. and Voxer IP LLC

                    Plaintiffs,
                                                       Civil Action No. 1:20-cv-00655-ADA
v.
                                                       Jury Trial Demanded
Facebook, Inc. and Instagram LLC

                    Defendants.


                  JOINT MOTION TO AMEND AGREED SCHEDULING ORDER

          Plaintiffs Voxer, Inc. and Voxer IP LLC and Defendants Facebook, Inc. and Instagram

LLC, by and through their undersigned counsel, hereby respectfully move to amend the Court’s

Scheduling Order [Dkt. 88] as proposed in the Third Amended Agreed Scheduling Order hereby

submitted.

 Amended Deadline                 Deadline      Item

 July 30, 2021               July 22, 2021      Close of Fact Discovery.

 August 17, 2021             August 5, 2021     Opening Expert Reports.

 September 16, 2021 September 2, 2021           Rebuttal Expert Reports.

 September 28, 2021 September 23, 2021          Close of Expert Discovery.

 October 12, 2021            October 7, 2021    Dispositive motion deadline and Daubert
                                                motion deadline.

                             October 21, 2021   Serve Pretrial Disclosures (jury instructions,
                                                exhibits lists, witness lists, discovery and
                                                deposition designations).

                             November 4, 2021   Serve objections to pretrial
                                                disclosures/rebuttal disclosures.




08249-00003/12850743.1
 Amended Deadline             Deadline        Item

                         November 11, 2021    Serve objections to rebuttal disclosures and
                                              file motions in limine.

                         November 18, 2021    File Joint Pretrial Order and Pretrial
                                              Submissions (jury instructions, exhibits lists,
                                              witness lists, discovery and deposition
                                              designations); file oppositions to motions in
                                              limine.

                         November 30, 2021    File Notice of Request for Daily Transcript
                                              or Real Time Reporting. If a daily transcript
                                              or real time reporting of court proceedings is
                                              requested for trial, the party or parties
                                              making said request shall file a notice with
                                              the Court and e-mail the Court Reporter,
                                              Kristie Davis at kmdaviscsr@yahoo.com

                                              Deadline to meet and confer regarding
                                              remaining objections and disputes on
                                              motions in limine.

                         December 9, 2021     File joint notice identifying remaining
                                              objections to pretrial disclosures and
                                              disputes on motions in limine.

                         December 14, 2021,   Final Pretrial Conference. The Court expects
                         or at the Court’s    to set this date at the conclusion of the
                         convenience          Markman Hearing.

                         January 18, 2022     Jury Selection/Trial




08249-00003/12850743.1                         2
     Dated: July 21, 2021                           Respectfully submitted,


By: /s/ J. Mark Mann                            By: /s/ David Silbert

     J. Mark Mann (SBN: 12926150)                   Michael E Jones (SBN: 10929400)
     G. Blake Thompson (SBN: 24042033)              Patrick C. Clutter (SBN: 24036374)
     MANN | TINDEL | THOMPSON                       POTTER MINTON, PC
     201 E. Howard St.                              110 North College, Suite 500
     Henderson, Texas 75654                         Tyler, Texas 75702
     Telephone: (903) 657-8540                      Tel: 903-597-8311
     Fax: (903) 657-6003                            Fax: 903-593-0846
     mark@themannfirm.com                           mikejones@potterminton.com
     blake@themannfirm.com                          patrickclutter@potterminton.com

     Kevin P.B. Johnson (Cal. Bar No. 177129)       Robert Van Nest
     Robert W. Stone (Cal. Bar No. 163513)          rvannest@keker.com
     QUINN EMANUEL URQUHART &                       Christa Anderson
     SULLIVAN, LLP                                  canderson@keker.com
     555 Twin Dolphin Drive, 5th Floor              David Silbert
     Redwood Shores, California 94065               dsilbert@keker.com
     Telephone: (650) 801-5000                      Eugene Paige
     Fax: (650) 801-5100                            epaige@keker.com
     kevinjohnson@quinnemanuel.com                  Matthew Werdegar
     robertstone@quinnemanuel.com                   mwerdegar@keker.com
                                                    Paven Malhotra
     Sam Stake (Cal. Bar No. 257916)                pmalhotra@keker.com
     QUINN EMANUEL URQUHART &                       KEKER, VAN NEST & PETERS LLP
     SULLIVAN, LLP                                  633 Battery Street
     50 California Street, 22nd Floor               San Francisco, CA 94111-1809
     San Francisco, California 94111                Tel: 415-391-5400
     Telephone: (415) 875-6600
     Fax: (415) 875-6700                            Attorneys for Defendants
     samstake@quinnemanuel.com                      Facebook, Inc. and Instagram LLC

     Attorneys for Plaintiffs Voxer, Inc. and
     Voxer IP LLC




08249-00003/12850743.1                          3
                                  CERTIFICATE OF SERVICE

          I hereby certify that all counsel of record who are deemed to have consented to electronic

service are being served this 21st day of July 2021, with a copy of this document via the Court’s

CM/ECF system per Local Rule CV-5(b)(1). Any other counsel of record will be served by

electronic mail, facsimile transmission and/or first-class mail on this same date.



                                                              /s/ J. Mark Mann
                                                              J. Mark Mann




08249-00003/12850743.1
